COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-372-CV
 
IN RE LIONEL D. MURPHY,
JR.                                                  RELATOR
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
PER CURIAM
 
 
PANEL: 
DAUPHINOT, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: 
October 9, 2008  




    [1]See
Tex. R. App. P. 47.4.